Citation Nr: 0706973	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for headaches due to 
trauma. 

4.  Entitlement to service connection for status-post kidney 
stone removal.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1992.  The veteran also served various periods of 
active duty for training during Reserve service (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In October 2006, the RO received a statement dated in April 
2006 from the veteran.  The veteran raised the claim of 
service connection for post-traumatic stress disorder.  This 
issue is referred to the RO for appropriate action.  

In November 2006, the veteran was afforded a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the testimony offered at the hearing has been 
associated with the record.  

The issues of service connection for hemorrhoids, headaches 
due to trauma, and residuals of kidney stones are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC..  



FINDING OF FACT

The veteran did not incur bilateral hearing loss in service 
or within one year of his discharge from service.





CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in September 2002 and February 
2006.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive timely 
notice concerning the degree of disability and effective 
dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issues below, any such downstream elements are 
rendered moot.  Any possible prejudice resulting from error 
in the timing of notice has been cured by subsequent 
readjudication following adequate notice.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  
Accordingly, the veteran is not prejudiced by the Board's 
consideration of the pending issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letters, which advised the veteran to provide 
the RO with any evidence that might support his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all private records identified by the veteran.  The 
veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has been provided 
a VA examination in furtherance of substantiating his claim 
of entitlement to service connection for bilateral hearing 
loss.  

A medical examination should be afforded unless "no 
reasonable possibility" exists that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A 
(West 2002).  VA will provide a medical examination when 
necessary to decide the claim, and an examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2006).  Although the VA examiner did not provide a nexus 
opinion with regard to the hearing loss, an additional 
medical examination is not necessary because, as discussed 
below in greater detail, there is no indication that this 
disability may be associated with service.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss may be 
granted if the disability becomes manifest to a compensable 
degree within one year following separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies is 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 

Analysis

On the veteran's entrance examination in June 1985, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
5
LEFT
20
10
0
0
0

On the veteran's separation examination in January 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
10
0
5
0
0

In  July 1993, the veteran underwent an audiologic 
examination for his reserve duty.  On this examination pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
25
20
20
20
20

In July 2000, the veteran underwent an audiologic examination 
for his reserve duty.  Pure tone thresholds, in decibels were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
15
5
5
0
0

In March 2004, VA provided the veteran with an audiologic 
examination.  Audiometric evaluation showed a mild loss of 
hearing in the low frequencies rising to normal hearing 
bilaterally.  Word recognition scores were good at 92 percent 
in the right ear and 96 percent in the left.  The examiner 
did not opine on the etiology of the veteran's hearing loss 
and found him unsuitable for hearing aids. 

The veteran's bilateral hearing loss did not manifest in 
service or to a compensable degree within one year following 
his discharge.  The veteran's service medical records do not 
reveal any evidence of bilateral hearing loss.  Indeed, 
audiometric evaluations are below VA requirements for a 
finding of hearing loss show an improvement of hearing acuity 
in service.  See 38 C.F.R. § 3.385.  The audiometric 
evaluations from July 1993 and March 2004 indicate a decrease 
in hearing acuity, but after the one-year presumptive period 
following separation from service.  The July 1993 shows a 
deterioration in hearing acuity, but it still does not meet 
the VA's definition of hearing loss disability.  Moreover, 
there is no competent medical evidence linking current 
bilateral hearing loss to service.  Accordingly, service 
connection for bilateral hearing loss must be denied. 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran's service medical records contain a notation 
regarding a complaint of hemorrhoids dated in November 1991.  
At the time, the veteran reported hemorrhoids lasting one 
week with no relief from topical ointment.  Examination 
revealed no fissures, external or internal hemorrhoids or 
bleeding.  The examiner diagnosed symptomatic non-apparent 
hemorrhoids.  

At his hearing, the veteran testified the he developed 
hemorrhoids in service.  He reported that shortly after 
service, he sought treatment for hemorrhoids and surgery was 
recommended.  The veteran did not state that he had surgery 
but that he just dealt with it, until he recently sought 
treatment at the VA medical center. 

VA medical center records from 2002 to present show treatment 
of hemorrhoids beginning in July 2004.  These records do not, 
however, contain any discussion of the etiology of the 
veteran's hemorrhoids.  In light of the veteran's complaints 
in service and the evidence of current hemorrhoids, the 
veteran should be afforded a VA examination to determine 
whether the current hemorrhoids had their onset in service.  

Service medical records include a June 1990 report that the 
veteran's left ear was bruised when a 150 lbs. cylinder fell 
on his ear and a contusion of the left ear was diagnosed.  
The veteran contends that he has chronic headaches due to an 
in-service head injury.  The veteran testified that while 
stationed in Germany he injured his head while working on a 
wrecker.  He reported that ever since his injury that he 
would get a headache around midday or at random times.  The 
veteran reported that he had been prescribed antidepressants 
to address his headaches. 

A January 2005 VA medical center outpatient report reveals a 
complaint of bilateral headaches occurring four days per 
week, but which were intermittently present on a less 
frequent basis in the past.  He reported having to go to a 
dark room to rest, but denied photophobia and complained of 
irritability.  The examiner noted the veteran's history of 
head trauma in service, but did not opine on the etiology of 
the veteran's alleged headaches.  Notably, the examiner 
discussed that use of an SSRI might be beneficial for 
treating the veteran's headaches.  The veteran should be 
afforded an examination to determine whether his current 
headaches are associated with the injury in service.

Regarding his kidney stone, the veteran contends that he was 
on active duty for training (ACDUTRA) from March 11 to March 
15, 2002.  The evidence shows that he was first treated for 
this problem on March 12.  The stone was surgically removed 
on March 27, 2002.  A report from his Guard unit dated April 
4, 2002, indicates that on March 13, 2002, he was on duty and 
seen as an outpatient by a Dr. Concepcion.  The RO denied 
service connection because this document did not indicate 
what type of duty the veteran was on at that time; however, 
no attempt was made to verify what type of duty, if any, he 
was on at that time.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran's 
National Guard Unit and have them verify 
what the veteran's duty status was on 
March 12, 2002.  

2.  The veteran should be provided a VA 
medical examination to determine the 
nature and date of onset of any disability 
manifested by hemorrhoids.  The examiner 
should review the claims file including 
the veteran's service medical records.  
The examiner should opine whether it is at 
least as likely as not that any current 
disability manifested by hemorrhoids is 
related to the episode of hemorrhoid 
complaints in service.  

3.  The veteran should be provided a VA 
medical examination to determine the 
nature and etiology of his headaches.  The 
examiner should review the claims file 
including the veteran's service medical 
records.  The examiner should opine 
whether it is at least as likely as not 
that any current disability manifested by 
headaches is related to the injury shown 
in service in which the 150 pound cylinder 
hit his left ear.  

4.  Then, after conducting any additional 
indicated development,  the AMC should 
readjudicate claims of service connection 
for hemorrhoids, headaches due to trauma, 
and residuals of kidney stones.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


